IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE

                                                             FILED
                                                          December 21, 1998
FREDA G. MOON, EXECUTOR OF                )     No. 01S01-9710-CV-00218
THE ESTATE OF RUTH GARRETT,               )                Cecil W. Crowson
                                          )              Appellate Court Clerk
       PLAINTIFF/APPELLANT,               )
                                          )
v.                                        )     DAVIDSON CIRCUIT No. 87C-239
                                          )
ST. THOMAS HOSPITAL,                      )
                                          )
       DEFENDANT/APPELLEE.                )     REVERSED AND REMANDED




                                JUDGMENT



       This cause came on to be heard upon the record on appeal from the

Court of Appeals, briefs and argument of counsel; and upon consideration

thereof, this Court is of the opinion that the conflicting expert testimony as well as

the inferences to be drawn from the record create genuine issues of material fact

as to the standard of care and whether a deviation from the standard of care

occurred.



       In accordance with the opinion filed herein, it is, therefore, ORDERED

AND ADJUDGED by this Court that the judgment of the Court of Appeals

affirming the trial court's granting the defendant's motion for summary judgment

be and the same is hereby reversed and the case is remanded to the trial court

for further proceedings.



       The costs of this appeal are taxed to the defendant for which execution

may issue if necessary.